

117 HR 841 IH: Hemp and Hemp-Derived CBD Consumer Protection and Market Stabilization Act of 2021
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 841IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Schrader (for himself, Mr. Griffith, Mr. Pocan, Mr. Gaetz, Mr. Comer, Ms. Bonamici, Mr. DeFazio, Ms. Pingree, Mr. Blumenauer, Mr. Gallego, Mr. Carbajal, Mr. Trone, Mr. Grothman, Ms. Craig, Ms. Norton, Mr. Rodney Davis of Illinois, Mr. Kind, Mr. Joyce of Ohio, and Mr. Ryan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make hemp, cannabidiol derived from hemp, and any other ingredient derived from hemp lawful for use under the Federal Food, Drug, and Cosmetic Act as a dietary ingredient in a dietary supplement, and for other purposes.1.Short titleThis Act may be cited as the Hemp and Hemp-Derived CBD Consumer Protection and Market Stabilization Act of 2021.2.Use of hemp and cannabidiol derived from hemp as dietary ingredient(a)In generalBeginning on the date that is 90 days after the date of enactment of this Act, notwithstanding section 201(ff)(3)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff)(3)(B)), hemp, cannabidiol derived from hemp, and any other ingredient derived from hemp shall be lawful for use under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) as a dietary ingredient in a dietary supplement, provided that such dietary supplement complies with—(1)the requirements for a dietary supplement which contains a new dietary ingredient in section 413 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350b); and(2)all other applicable requirements for a dietary supplement in the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and the Fair Packaging and Labeling Act (15 U.S.C. 1451 et seq.).(b)DefinitionsIn this section:(1)Dietary supplementThe term dietary supplement has the meaning given such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).(2)HempThe term hemp has the meaning given such term in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o).(3)New dietary ingredientThe term new dietary ingredient has the meaning given such term in section 413 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350b).